Opinion by
Mollison, J.
When the protests were called for trial counsel for the plaintiff offered in evidence the special report of the appraiser in answer to each protest. Each of the said reports and the letter of the collector transmitting each protest identified the merchandise as “kelp meal.” Since both the appraiser and the collector considered the imported substance to be kelp meal, the claim for free entry under paragraph 1705 was sustained, following Centennial Flouring Mills Co. et al. v. United States (29 C. C. P. A. 264, C. A. D. 200). United States v. Geo. S. Bush & Co., Inc., et al. (35 C. C. P. A. 124, C. A. D. 381) cited.